In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-19-00199-CR


                              MANDY KAY DAVIS, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 108th District Court
                                      Potter County, Texas
              Trial Court No. 64,096-E, Honorable Douglas R. Woodburn, Presiding

                                         March 31, 2020

                      ORDER OF ABATEMENT AND REMAND
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Appellant, Mandy Kay Davis, proceeding pro se, appeals the trial court’s judgment

revoking her community supervision and sentencing her to five years’ confinement for the

offense of burglary of a habitation.1 Appellant’s brief was originally due February 28,

2020, but was not filed. By letter of March 10, 2020, we notified appellant that the brief

was overdue and admonished her that failure to file a brief by March 20 would result in




      1   TEX. PENAL CODE ANN. § 30.02(c)(2) (West 2019).
the appeal being abated and the cause remanded to the trial court for further proceedings

without further notice.2        To date, appellant has not filed a brief or had any further

communication with this Court.


        Rule of Appellate Procedure 38.8(b) provides, in part, that an appellant’s failure to

file a brief in a criminal case does not authorize either dismissal of the appeal or

consideration of the appeal without briefs, unless the trial court has found either (1) the

appellant no longer desires to prosecute the appeal, or (2) the appellant is not indigent

and has not made the necessary arrangements for filing a brief.                         TEX. R. APP. P.

38.8(b)(1), (4).


        Accordingly, we abate the appeal and remand the cause to the trial court for further

proceedings. TEX. R. APP. P. 38.8(b)(2), (3). Upon remand, the trial court shall determine

the following:


        1.       whether appellant still desires to prosecute the appeal;

        2.       whether appellant is indigent and entitled to the appointment of appellate
                 counsel;

        3.       whether appellant has failed to make the necessary arrangements for filing
                 a brief;

        4.       the reason for appellant’s failure to file a brief; and

        5.       if appellant desires to continue the appeal, the date the Court may expect
                 appellant’s brief to be filed.




        2 The Clerk of this Court sent the March 10 letter to appellant at her last known address. The letter

was returned to the Clerk undelivered. Appellant has not provided the Court with any other mailing address.
TEX. R. APP. P. 9.1(b) (requiring unrepresented parties to provide appellate courts with their contact
information).

                                                     2
      The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this Court by April 30, 2020.

If it is determined that appellant desires to proceed with the appeal, is indigent, and

entitled to appointed counsel, the trial court shall appoint appellate counsel; the name,

address, email address, phone number, and state bar number of any newly-appointed

counsel shall be included in the aforementioned findings. Should further time be needed

to perform these tasks, then same must be requested before April 30, 2020.


      It is so ordered.


                                                      Per Curiam


Do not publish.




                                           3